,:W W/Qj@MMMUN@z¢/Pa@/¢@

j fA/I //OU/U§I @I,j` 773 § 7}?.@
7?//€ O/\/Eow ¢/a;:w /Qp@//M@
f /(/£EDH//@// @ /77(20/:'“/(/

7:9//'7¢77//@5§%7“75 C~@~://HL
' ¢/Y/é>c ca//`I//f '~' '
jsz 4 _)Q lHCj§j§/<:$§`
§/F/; /_:-:W <Q§///i/Z C%/é</<
04 //2 /27/¢) A</:'" Q /~//:z% @</7`7?)
/O 5@7_07/ § // ’/-Z)/I,/// 551/zizzwa
6 §§ 56 /Q 7w
l???/?? gmsz /;] /

l _::§p@@l

1214 /jQ/y 15 é;/,Q,~ 2
I

Case 1:19-cv-10716-RGS Document 1 Filed 04/15/19 Page 2 of 11

Case 1:19-cv-10716-RGS Document 1 Filed 04/15/19 Page 3 of 11

75 j 55 <// /7755 5/) 5 5 5 559 155/557
_1175 - 515/59 (//5 5 §5/?5:57:§~-, _ '/55/5/
5557 /7/555/77[//~557555k

55 5/€.7/ 57 / c/ /O 555/ff 7 55 L)5/?755
575 QZQZ/_»< 5 j 551/5 5\/////21€3& 5
5/5// /1//?5 5/5/_555@/7 5_4
175 5555//9/// 5555 555 775 57 75;57
555/015 575 57 7/ 5 55/'5 555 755/1552 1
./`55‘;' /?5"77 §/7;5~55 77//759£57 555
95557@57@75:5557177751551/
27555055577;7775775555%>555UX
57 5 557__75 57 51557@@ §771 5Q 2255;57

7 5/5>57~ // 5 __7:5:
155 1/ 7 /\ _ w JL/F:;/p/Fp/?ZZ; _77@?[§/% 0

 

  
   
  
 
    

 

 

 

 

 

  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

755 0%5/57@1 7 i_ __
555/ 55775@%§;15/§§§5§
~ 55 - 55~5- ~:§-

 

Case 1:19-cv-10716-RGS Document 1 Filed 04/15/19 Page 4 of 11

.` . /' ,'.""
__»` '-':`

Case 1:19-cv-10716-RGS Document 1 Filed 04/15/19 Page 5 of 11
case 1:03-<:\/-@80-1\1@ occument 3 Filed 03/21@v Page 1 of 6

UNI'I`ED STATES DISTR]CT COURT -
' DIS'I`RlCT OF MASSACHUSETTS

 

 

. r1 )
SEC_UR[T]ES A_ND EXCHANGE COMMISSION, ) “
. . ) ` .
Plaintiff _ ) ' CivilActionNo. '
. ) `
v. )
JAMESFB LOGAN ) '
t--, D3m10430 NG
Defendant, ) n
.» )
W

n -' 'l`h_e Securities and Exchange Commission having filed a Complaint and Defendant James
D .~Logan (“Def_endant”) having___ enteredj general appearanc_e;- consented to the Gourt’ s -~ ~:_~~ e~~~§
jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

Judgment without ad111i1_ting or denying the allegations of the Complaint (except as to

jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal

y from this Final Judgment:

I.
'IT Is blanan ORoEREo, ADJUDGED, AND DECREED that Defendant, Defendant's agents,'
servants, employees, attorneys, assigns, and all persons in active concert or participation with
them who receive actual notice of this Final J udgment by personal service or otherwise are

permanently restrained and enjoined from violating, directly or indirectly, Section -10(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 

Case 1:19-cv-10716-RGS Document 1 Fi`|eo| 04/15/19 Page 6 of 11
Case 1:03-cv-.80-NG' Document 3 Filed 053/215 Page 2 of 6
interstate commerce, or of the imails, or of any facility of any national securities exchange, in
` connection with the purchase or sale of any security: q
(a) l to employ any device, scheme, or artifice to defraud1 n
(b) to make any untrue statement of a material fact or to omit to state a
- material fact necessary in order to make the statements made, in the light
of the circumstances under which they were made, not imisleading; orv
(c) to engage in any act, practice; or course of business which operates or
would operate as a fraud or deceit upon any person. v
II.

IT Is HEREBY FURTHER ORoEREo AoJquED, AND Decrtet~:o that Det`endant, Detendant's

 

 

 

 

agents servants, employees, attorneys assigns, and all persons in active concert or participation
with them who receive actual notice of this Final Judgment by personal service or otherwise are
b permanently restrained and enjoined from violating Section l4(e) of the Exchange Act [15
U.S.C. § 78n(e)] and Rule'l4e-3l [17 C.F.R. § 240.l4e-3] promulgated thereunder, in connection
with any tender offer or request or invitation for tenders, from engaging in any fraudulent,
deceptive, or manipulative act or practice, by:

l (a) purchasing or selling or causing to be purchased or sold the securities
sought or to be sought m such tender offer, securities convertible into or exchangeable for any
such securities o_r any option or right to obtain or dispose of any of the foregoing securities while
in possession of material information relating to such tender offer that Defendant knows or has

reason t_o know is nonpublic and knows or has reason to know has been acquired directly or

' _ indirectly from the offering person; the 1ssuer of the securities sought 01 to be sought by such

 

 

 

 

Case 1:19-cv-10716-RGS Document 1 Filed 04/15/19 Page 7 of 11
Case l:OB-cv-J.SO-NG Document 3 Filed 031'21/@ Page 3 016

tender offer; or any officer, director, partner, employee or other person acting on behalf of the
offering person of such issuer, unless within a reasonable time prior to any such purchase or sale
such information and its source arc publicly disclosed by press release or otherwise; or
(bl communicating material, nonpublic information relating to a tender offer,
which Defendant knows or has reason to know is nonpublic and knows or has reason to know
has been acquired directly or indirectly from the offering person; the issuer of the securities
sought or to be sought by such tender offer; or any officer, director, partner, employee, advisor,
or other person acting on behalf of the offering person of such issucr, to any pcrson under
circumstances in which it is reasonably foreseeable that such communication is likely to result in
the purchase or sale of securities in the manner described in subparagraph (a) abovc, except that
this paragraph shall notap:plyito a communication made ihgood faith n n n 7 7
(i) to the officers, directors, partners or employees of the
offering person, to its advisors or to other persons, involved
in the planning, linancing, preparation or execution ofsuch
tender olfer;
(ii) to the issuer whose securities are sought or to be sought by
such tender offer, to its officers, 'directors, partners,
employees or advisors or to other persons involved in the
planning, financing, preparation or execution of the
activities of the issuer with respect to such tender offer; or

(iii) to any person pursuant to a requirement of any statute or

rule or regulation promulgated thereunderl

 

 

Case 1:19-cV-1O716-RGS -Docu»ment 1 Filed 04/15/19 Page 8 of 11
case 1:03-cv-‘so-NG comment 3 v Ftléd 03/21/& Page 4 of s
Ill.

Ir Is HEREBY Fuarnsa ORDF.RED, Aoruool-:o, AND Decaeao that Defendant, Defendant's
agents, servants, employees, attomeysi assigns, and all persons in active concert or participation t
with them who receive actual notice of this Final Judgment by personal service or otherwise are
permanently restrained and enjoined from violating Section lo(a) of the Exchange Act [15
U.S.C. §-78p(a)] and Rule 16a-3 [17 C.F.R. § 240.16a-3] promulgated thereunder by failing to
file required statements of equity security beneficial ownership with the Commission within the

prescribed time.
IV.

Ir ls HF.Rt-:Bv FuaTHER ansaeo, Aoiuooso, AN`o Dscasao that Defendant is liable to

 

 

p~ay disgramrgement&_$;l'iz,§$_:bo, rep§enting profits gained as a result of thed~conduct alleged in
the Complaint, together with prejudgment interest thereon in the amount of $2_4,41 1.27, for a

total of $201,786.27. Defendant shall satisfy this obligation by paying $201,786.27 within ten

v business days after entry of this Final Judgment by certified check, bank cashier's check, or` '

United States postal money order payable to the Sccurities and Exchange Cornmission. The

d payment shall be delivered or mailed to the Office of Financial Management, Securities and

Exchange Commission, Operations Center, 6432 General Green Way, Mail Stop 0-3, Alexandria,
Virginia 22312, and shall be accompanied by a letter identifying Ja.mes Di Logan as a'defendant

in this action; setting forth the title and civil action number of this action and the name of this

Court; and specifying that payment is made pursuant to this Final Judgment.

 

ease 1:1a#cv-1071e;RGS i'Doeument,i' Filed 04/15/1‘9 Page 9 of 11

   

,,'i
\
,.

   

 

 

Case 1:19-cv-10716-RGS Document 1 Filed 04/15/19 _Page 10 of 11
Case 1:03-cv-“80-NG Document 3 Filed 03/21% Page 5 of 6

f\

V.

lr ls FURTHF.R ORosrti-:o, Aoiur)oso, AND Decaaeo that Defendant shall pay a civil
penalty in the amount of $354,750.00 for violations of Sections‘li)(b) and 14(e)40f the Exchange
Act and Ruies 10b-5 and l4e-3 thereunder pursuant to Sections 21 and 21A of the Exchange Act,
together with a civil penalty in the amount of $25, 000 for violations of Section 16(a) and Rule
16a-3 thereunder pursuant to Section 21 of the Exchange Act, for a total of $379, 750. 00.
Defendant shall satisfy this obligation by paying $379, 750. 00 within ten business days after entry
of thts _Final Judgment by certified check, bank cashier's check, or United States postal money 4
order payable to the Securities and Exchange Commission, The payment shall be delivered or

' mailed to the Offlce of Financial Management, Securities and Exchange Commission,

 

 

Operations Center, 6432 Generai Green__ Way, Mail Stop 0~3, Alexandria Virginia 22312, and
shall be accompanied by a letter identifying J ames D. Logan as a defendant tn this action; setting
forth the title and civil action number of this action and the name of this Court; and specifying
that payment is made pursuant to this Final Judgment.
vt
n Ir Is FURTHER 01tosa1-:o, Aoiunoso, AND Decai~:ao that the Consent of Defendant James
D. Logan, dated February 12, 2003, is incorporated herein with the same force and effect as if

fully set forth herein, and that Defendant shall comply with all of the undertakings and

agreements set forth therein.

 

Case 1:19-cv-10716-RGS |Docu_ment 1 Filed 04/15/19` 'Page"`1»1.0f11
C_ase1:03-cv-l‘80-NG Doc_u_ment 3 Filed 03/21/% Page 6 0fj6
VII.

Ir ls FuRrHBR ORDERED, ADJuDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

Datedéo . _'_ `- n -- »6'
l zéL/B` 1 i /Z:,le;»\

Uthjran sjATEs otsTRlcT JUDGE

 

///

i

 

 

 

